

115 HRES 525 IH: Designating September 16, 2017, as “Isaac M. Wise Temple Day”.
U.S. House of Representatives
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 525IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2017Mr. Chabot submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONDesignating September 16, 2017, as Isaac M. Wise Temple Day. 
Whereas 2017 marks the 175th anniversary of the incorporation of the congregation of the Isaac M. Wise Temple in Cincinnati, Ohio;  Whereas 2017 marks the 150th anniversary of the establishment of the current site for the Isaac M. Wise Temple, also known as the Plum Street Temple;  
Whereas Rabbi Isaac M. Wise led that congregation for nearly a half century, establishing the congregation as the cradle of American Reform Judaism and helping to make Cincinnati a center of Jewish life in the United States;  Whereas Rabbi Isaac M. Wise founded the Union of American Hebrew Congregations (now known as the Union for Reform Judaism) in 1873 and the Central Conference of Reform Rabbis in 1889 to help lead the United States Jewish Reform movement;  
Whereas Rabbi Isaac M. Wise founded the Hebrew Union College in Cincinnati in 1875, now the oldest rabbinical school in continuous existence in the United States; and  Whereas the Isaac M. Wise Plum Street Temple is listed on the National Register of Historic Places for the significant role that the Temple played in the history of Reform Judaism and for the unique Moorish architectural style of the Temple: Now, therefore, be it  
That the House of Representatives— (1)supports the designation of Isaac M. Wise Temple Day; and 
(2)recognizes the importance of the Isaac M. Wise Temple in— (A)United States Jewish history; 
(B)establishing Cincinnati, Ohio, as a great center of Jewish life; and (C)contributing to religious life in the United States. 
